Case 1:19-cv-06264LOSs dyguinene eo ets /18/20 Page 1 of 3

eric umpike

i 1791
a 904600. STUART H. FINKELSTEIN, ESQ.

May 18", 2020

The Honorable Lorna G. Schofield

Thurgood Marshall United States Courthouse

Southern District of New York

40 Foley Square, Courtroom 1106

New York, New York 10007
Re: Antolini vs. Rosenblum
Case No.: 1:19-cv-06264

Dear Judge Schofield,

Plaintiff submits, further to your Order of May 14, 2020. Defendant's first argument rests on
Plaintiff's purported waiver of his right to seek leave to amend the Complaint. Defendants seek
to rewrite the Federal Rules of Civil Procedure with this disingenuous argument. Fed. R. Civ.
P. 15 is unambiguous in its governance over amended pleadings. Fed. R. Civ. P. 15(a)(2)
states, on the question of when to grant leave to amend, “The court should freely give leave
when justice so requires.” Courts undoubtedly have discretionary authority in ruling on
requests for leave to amend. See Anderson News, L.L.C. v. American Media, Inc., F. 3d 162
(2d Cir. 2012). Courts have made clear that such discretionary authority is based on weighing
factors such as prejudice, bad faith, and potential futility against the general spirit of freely
granting leave delineated in Rule 15. Importantly, there is no mention, in the FRCP or
otherwise, of Defendants self-invented concept of “waiver” for an amended complaint in this
context. Defendants refer to Plaintiffs Declaration in their nonsensical papers that | did not
request leave to amend. This is incorrect, as Plaintiffs request for leave to amend was raised
in both my Declaration in opposition and in Reply to Defendant’s motion to dismiss. It is an
extraordinary telling that Defendants do not support their mythical “waiver” notion with any
concrete law. This might be due to the fact that the law is diametrically opposed to their
position. The 2nd Circuit in Pasternack v. Shrader (2017), recently affirmed the process to
amend pleadings by holding that “Mere delay, absent a showing of bad faith or undue
prejudice, does not provide a basis for a district court to deny the right to amend.” Plaintiff has
absolutely not waived the right to amend and is seeking your Honor’s permission to do so.

Defendants next argument is just as hollow-hearted as its predecessor. They invoke Fed. R.
Civ. P. 7 to argue that Plaintiff has somehow erred in his request for leave to amend. This is
incorrect. Rule 7(b) governs a litigant’s conduct in requesting court orders. Not only did
Plaintiff comply with Rule 7 stating the particular grounds for seeking leave (see Plaintiffs
Declaration [ DE 57], pgs. 4-5) but also, Defendants could not be more incorrect in their
apathetic rumination on supplemental pleading procedure. Plaintiff, in his opposition to
defendant's motion to dismiss, seeks leave to amend the Complaint for the first time. A
request for leave to amend in an opposition brief, while informal, should not be denied if
adequate notice or opportunity to respond maybe afforded to the defendants. See
Bankruptcy Trust of Gerard Sillam v. Refco Group, LLC WL 2129786 (S.D.N.Y. 2006)
(Where adequate notice of request to amend clearly present when Defendants not only
could, but in fact did substantively oppose Plaintiffs’ request and court sought to preserve
substance over form). Presently, Plaintiff has absolutely provided adequate notice of its
request, demonstrated by both Defendant's substantive opposition as well as your Honor’s
request for the present letter. In Separzadeh v. Iconix Brand Group, Inc. S.D.N.Y. 2017 WL
13303 and in Smith v. Planas 151 F.R.D. 547 (S.D.N.Y. 1993), this district has stated its
misgivings on requests for leave to amend where the court and the opposing party are
unaware of the sorts of changes sought without any substantive referential material.
Case 1:19-cv-06264-LGS Document 65 Filed 05/18/20 Page 2 of 3

Presently, the changes Plaintiff seeks to make are not hypothetical nor abstract. Pages 4-5 of
my Memo in Opposition dated May13 state, “Plaintiffs proposed amendments contain no
new factual allegations against the Defendants, and seeks only to clarify the factual
allegations caused by multiple typographical errors.” Those exact typographical errors are
flushed out in my Declaration in opposition.

Defendants third point misrepresents both the substantive law as well as Plaintiffs position
once again. Defendants cite to Wood v. Mutual Redevelopment Houses, Inc. (S.D.N.Y.
2019) and American Tissue, Inc. v. Donaldson, Lufkin & Janrette Securities Corp. (S.D.N.Y.
2005) to highlight a purported undue prejudice created by Plaintiff because | did not provide
a proposed amended complaint along with my request for leave to amend. Firstly, Wood v.
Mutual discusses amended complaints with additional causes of action (not an issue here),
with nothing to say about proposed amended complaints. Defendants characterization of
American Tissue, Inc. v. Donaldson is even worse as they attempt to extrapolate law where
there is none to begin with. Defendants omit the all-important notation in American Tissue
that “the Court cannot find any rule that requires that a proposed amended complaint be
filed with a motion to amend.” The Court believed that the defendants were prejudiced in
those circumstances because they no longer had a proper opportunity to address [the
amended complaint]. That is unquestionably not the case here. Not only is this case still in
its infancy, but there has been no discovery. lf ever there was a case with its timing ripe for
a Plaintiff to be given leave to amend their complaint, this is the one. Additionally, Plaintiff is
more than willing to provide a copy of the first proposed amended Complaint to the
defendants and the court, in the event that your Honor grants leave. (See also, Separzadeh
v. Iconix Brand Group, Inc., where leave to amend was denied as plaintiff refused to provide
a copy of a proposed amended complaint to the defendants).

 

Defendant's final point appears to be grounded in a fundamental misunderstanding of the
Foman ‘Futility’ threshold. A court may exercise its discretion to deny a party's motion to
amend a pleading when the proposed amendment would be futile. Foman v. Davis, 371 U.S.
178, 182 (1962). An amendment is considered futile if it could not withstand the rigorous
standards of a motion to dismiss. Riccuiti v. N.Y.C. Transit Auth., 941 F. 2d 119, 123 (2d Cir.
1991). An argument of futility amounts to “You may not file an amended complaint because
you will lose anyway.’ Presently, Plaintiff must file an amended complaint to even have the
opportunity to correctly litigate this case. Plaintiff seeks to clarify the allegations made in the
original complaint by correcting the typographical errors highlighted in my Declaration and
Reply. See Bianco v. County of Nassau WL 1175157 (E.D.N.Y. 2018) (Significant typos
enough for minimal burden for leave to amend); Exmar Shipping N.V. v. Polar Shipping, S.A.,
WL 3992290 (S.D.N.Y. 2008) (Where good cause for leave to amend shown when Plaintiff
sought to clarify original claims by adjusting incorrect dollar amounts for damages).

Defendants have made the mendacious representation that such typos constitute fraud
upon the court and seek to dismiss on those very grounds. Yet, Defendants want their cake
and would like to eat it too. They cannot claim that the sort of typographical error made by
Plaintiff's counsel concerning physical location of an establishment is the ‘most essential
piece’ (See Defendant's 5/13 reply pg. 3) of an ADA suit while also claiming that such gaffes
are really no big deal and will be hashed out in the course of litigation. (See Defendants
reply pg. 12). As such, there can be no argument in law or fact as to futility. Not only would
such amendments not be futile, but it is quite literally the case that an amended complaint is
necessary due to defendant’s own assertions. Plaintiff must able to submit a first amended
complaint so that he can properly nullify Defendant's baseless arguments for dismissal and
continue the pursuit of ADA compliance at Lamano Restaurant.
Case 1:19-cv-06264-LGS Document 65 Filed 05/18/20 Page 3 of 3

Respectfully, | remain,

 

SHF/tc
To all counsel of record via Pacer
